Case 8:19-cv-00045-AEP Document 20 Filed 06/01/20 Page 1 of 2 PageID 693



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

  JOHN W. ZINSMEISTER,

                 Plaintiff,

  v.                                                       Case No. 8:19-cv-45-T-AEP

  ANDREW M. SAUL, 1
  Commissioner of Social Security,

                 Defendant.
                                             /

                                             ORDER

         This cause comes before the Court on Plaintiff’s Uncontested Petition for Award of

  Attorney Fees Under the Equal Access to Justice Act (Doc. 19). By the motion, Plaintiff seeks

  attorney’s fees in the amount of $7,155.40 pursuant to the Equal Access to Justice Act

  (“EAJA”), 28 U.S.C. § 2412. On March 4, 2020, this Court entered an Order reversing and

  remanding the case to the Commissioner for further administrative proceedings (Doc. 17).

  Thereafter, the Clerk entered judgment in favor of Plaintiff (Doc. 18). As the prevailing party,

  Plaintiff now requests an award of attorney’s fees. See 28 U.S.C. § 2412(d)(1)(A); cf. Shalala

  v. Schaefer, 509 U.S. 292, 300-02 (1993) (concluding that a party who wins a sentence-four

  remand order under 42 U.S.C. § 405(g) is a prevailing party).

         The Commissioner does not oppose the requested relief. After issuance of an order

  awarding EAJA fees, however, the United States Department of the Treasury will determine

  whether Plaintiff owes a debt to the government. If Plaintiff has no discernable federal debt,


  1
    Andrew M. Saul is now the Commissioner of Social Security. Pursuant to Rule 25(d),
  Federal Rules of Civil Procedure, Andrew M. Saul should be substituted for Acting
  Commissioner Nancy A. Berryhill as the defendant in this matter. No further action needs to
  be taken to continue this matter by reason of the last sentence of section 205(g) of the Social
  Security Act. 42 U.S.C. § 405(g).
Case 8:19-cv-00045-AEP Document 20 Filed 06/01/20 Page 2 of 2 PageID 694



  the government will accept Plaintiff’s assignment of EAJA fees and pay the fees directly to

  Plaintiff’s counsel. For the reasons set out in Plaintiff’s motion, therefore, it is hereby

         ORDERED:

         1. Plaintiff’s Uncontested Petition for Award of Attorney Fees Under the Equal Access

  to Justice Act (Doc. 19) is GRANTED.

         2. Plaintiff is awarded fees in the amount of $7,155.40. Unless the Department of

  Treasury determines that Plaintiff owes a federal debt, the government must pay the fees to

  Plaintiff’s counsel in accordance with Plaintiff’s assignment of fees (Doc. 19-1).

         DONE AND ORDERED in Tampa, Florida, on this 1st day of June, 2020.




  cc:    Counsel of Record




                                                   2
